                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

IN RE:                                           )        CHAPTER 11
                                                 )        Judge Timothy A. Barnes
Natalja Vildziuniene,                            )        Case No. 19-22967
                                                 )
Natalja Vildziuniene,                            )
                                                 )
                Plaintiff                        )        Adv. No. 21-00087
                                                 )
Kevin P. LaRoe,                                  )
                                                 )
                Defendant.                       )

                                  AMENDED NOTICE OF MOTION
TO: ATTACHED SERVICE LIST
        PLEASE TAKE NOTICE that on the 2nd day of August 2021 at the hour of 1:30 p.m., or as
soon thereafter as counsel can be heard, I shall appear before the Honorable Timothy A. Barnes, or before
any other Judge who may be sitting in his place, and present the Motion of Plaintiff for Default
Judgment Against Kevin P. LaRoe, a copy of which is attached hereto and herewith served upon you.

       This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion, you must
do the following:
       To appear by video, (1) use the link: https://www.zoomgov.com/. (2) Enter the meeting ID 161
329 5276. (3) Enter the passcode 433658. Unless otherwise ordered by Judge Barnes, the hearings
will be conducted without video.
      To appear by telephone, (1) CALL Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. (2) Enter the meeting ID 161 329 5276. (3) Enter passcode 433658.
       When prompted identify yourself by stating your full name.
       To reach Judge Barnes’s web page go to www.ilnb.uscourts.gov and click on the tab for Judges.
       If you object to this motion and want it called on the presentment date above, you may file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed,
the court may call the matter regardless.
                                                       /s/John H. Redfield
                                                  Crane, Simon, Clar & Goodman
                                                  135 S. LaSalle, Suite 3950
                                                  Chicago, IL 60603
                                                  (312) 641-6777
                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                       )       CHAPTER 11
                                             )       Judge Timothy A. Barnes
Natalja Vildziuniene,                        )       Case No. 19-22967
                                             )
Natalja Vildziuniene,                        )
                                             )
               Plaintiff                     )       Adv. No. 21-00087
                                             )
Kevin P. LaRoe,                              )
                                             )
               Defendant.                    )

                                 CERTIFICATE OF SERVICE

        The undersigned, being first duly sworn on oath deposes and states that he caused a copy
of the foregoing Notice and attached Motion to be served on all parties listed on the attached
Service List via the Court’s Electronic Registration (ECF) (where indicated), via Facsimile or
email (where indicated) or via First Class U.S. Mail (where indicated), and properly addressed and
postage pre-paid on the 23rd of July 2021.

                                                            /s/John H. Redfield
Via ECF                                 Carrie A. Dolan
Patrick S. Layng                        cdolan@cohonraizes.com
USTPRegion11.ES.ECF@usdoj.gov
                                        Jeffrey D Corso
                                        jcorso@ccvmlaw.com
James J Ayres Law Offices, Ltd.
James@AyresLawLtd.com                   Peter C Bastianen
                                        bkpleadingsNORTHERN@il.cslegal.com
Kevin Besetzny
kbesetzny@besetznylaw.com               Christopher T Smith
                                        ctsmith@attorneyctsmith.com
Jennifer M Rinn
Jennifer@rinnrichmanlaw.com
                                        David DeCelles
Amir R Tahmassebi                       U.S. Attorney's Office
amir@konicekdillonlaw.com               david.decelles@usdoj.gov

Jeffrey Snell jeffrey.snell@usdoj.gov   Dana N O'Brien
                                        dana.obrien@mccalla.com
Bradley Block
brad.block@bradblocklaw.com             Toni Townsend
                                        toni.townsend@mccalla.com
Jonathan D. Golding
jgolding@goldinglaw.net                 Via Email:
                                        Natalja Vildziuniene
Richard N Golding
rgolding@goldinglaw.net                 Via US Mail:
                                        John P. LaRoe (Mailed on July 24, 2021)
Cornelius P Brown                       411 Elmore St.
nbrown@cohonraizes.com                  Park Ridge, IL 60068
4
